Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00762-CV

                                   Anthony Chijioke NGWU,
                                          Appellant

                                                 v.

                                      Vera Amuche TONI,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-19833
                          Honorable Martha Tanner, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the final decree of divorce signed by
the trial court on August 21, 2018 is AFFIRMED.

       Because Appellant Anthony Chijioke Ngwu is indigent, we do not assess costs against him.

       SIGNED July 24, 2019.


                                                  _____________________________
                                                  Beth Watkins, Justice